Title: From Alexander Hamilton to Caleb Swan, 2 November 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. Nor. 2nd. 1799
          
          I enclose to you a letter for Lieutenant Campbell Smith appointing him Paymaster to the troops at Staunton for now under the command of Captain Brock. It is more most consistent with my general plan to appoint on such service an officer who is distinct different from the Corps with which he is to act one who has the command of the party.
          You will be pleased, before you do business with Lieut Smith, to shew the letter to the Secretary of War and obtain his sanction.
          With great con.
           Cab Swan Esqr.
        